—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered January 5, 1999, convicting defendant, after a jury trial, of attempted assault in the first degree, and sentencing him, as a second felony offender, to a term of 8 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. Concur — Williams, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.